Citation Nr: 0117294	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  97-27 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for scar of the lower lip.

2. Entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.

In a March 1997 rating decision, the RO granted service 
connection for scar, lower lip with a noncompensable rating 
effective from March 11, 1994; granted service connection for 
residuals of a left ear infection with a noncompensable 
rating; and denied entitlement to a 10 percent evaluation 
based upon noncompensable, service-connected disabilities.  
The veteran timely appealed all three issues.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in March 2001.  A transcript of the hearing is of 
record.  At the hearing, the veteran indicated that he was 
withdrawing the issue of an increased evaluation for 
residuals of a left ear infection from appellate 
consideration.  Accordingly, the issue has been withdrawn.

The Board notes that the RO adjudicated the claim for scar of 
the lower lip as one for an increased rating.  However, in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court)-formerly, 
the United States Court of Veterans Appeals-in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has recharacterized 
the issue on appeal as involving the propriety of the initial 
evaluation assigned.


REMAND

The veteran contends, in essence, that his service-connected 
scar of the lower lip is more disabling than currently 
evaluated and should receive a higher evaluation. He also 
argues that his multiple, noncompensable, service-connected 
disabilities  warrant a 10 percent evaluation under 38 C.F.R. 
§ 3.324.

Following a preliminary review of the claims folder, the 
Board finds that further development is warranted prior to 
final appellate adjudication.

Initially, the Board notes that the veteran has not received 
a current VA examination to determine the current nature and 
severity of the scar.  The only examination of record is a 
June 1994 VA examination in which the scar of the lower lip 
was noted to be small, approximately 5 mm on the right lower 
labial region of the face.  Based on the June 1994 VA 
examination findings along with the veteran's service medical 
records, the RO assigned a noncompensable rating for the scar 
of the lower lip under Diagnostic Code 7805.  

The veteran testified at the March 2001 hearing that the scar 
had become worse over the years.  In particular, he stated 
that he felt constant numbness and that with hot and cold 
temperatures, the scar turned different colors.  He stated 
that he also experienced pain in the area of the scar and 
that the pain was intensified when he touched it or put 
pressure on it.

Furthermore, the veteran and his representative contend that 
a more appropriate diagnostic code for evaluating the scar is 
Diagnostic Code 7800, which pertains to scars, disfiguring, 
of the head, face, and neck.  The RO has cited to Diagnostic 
Code 7805, for scars, other, as the code for evaluation of 
the scar.  The Board notes that since the scar is located on 
the veteran's face, the more appropriate diagnostic code for 
the evaluating the scar would be Diagnostic Code 7800.

Also, since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating decision granting 
service connection for scar, lower lip, the veteran's claim 
must be considered pursuant to the provisions of Fenderson. 

The Board notes that Congress recently amended 38 U.S.C. 
§ 5107 (and amended or added other relevant provisions) to 
expand VA's duty assist a claimant in developing all evidence 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well providing notice to the appellant when efforts to obtain 
potentially relevant evidence is unsuccessful.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  

Finally, the Board notes that, as the claim for entitlement 
to a compensable rating for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 is predicated 
on resolution of the increased rating for lip scar issue, and 
may warrant readjudication by the RO after completion of all 
development with respect to the increased rating issue, the 
Board's consideration and adjudication of the compensable 
rating for multiple noncompensable service-connected 
disabilities must be deferred pending the completion of the 
actions requested on remand.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide any information regarding any 
evidence of treatment for the scar of the 
lower lip that has not already been made 
part of the record, and should assist him 
in obtaining such evidence.  The veteran 
should be given the requisite opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder. 

2. Thereafter, the RO should arrange for 
an examination of the veteran by an 
appropriate specialist to determine the 
current extent and severity of the scar 
of the lower lip or any residuals thereof 
found to be present.  The entire claims 
file, to include a complete copy of this 
remand must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All necessary tests 
should be performed, and examiner should 
record all pertinent medical complaints, 
symptoms, and clinical findings.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4. After completion of the foregoing, 
after undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claims of the propriety of the 
initial noncompensable evaluation 
assigned for scar, lower lip, and 
entitlement to a compensable rating for 
multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324
on the basis of all pertinent evidence of 
record, and all pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  In adjudicating the issue of the 
proper rating warranted for service-
connected scar, lower lip, during the 
appeal period, the RO should consider 
whether separate ratings could be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged ratings."  See 
Fenderson, supra.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  If either determination remains 
adverse to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



